Opinion issued January 13, 2005














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00476-CR
 ____________

CHERYL ANN FULTZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 12
Harris County, Texas
Trial Court Cause No. 1219991



 
MEMORANDUM  OPINION
               Appellant, Cheryl Ann Fultz, pleaded guilty to the misdemeanor offense of
driving while intoxicated with a plea bargain agreement of jail confinement for 180
days, suspended, and placement on community supervision for one year.  The trial
court sentenced appellant in accordance with the agreement and gave its permission
for an appeal.  See Tex. R. App. P. 25.2(a)(2).  Appellant filed timely notice of appeal.
               On October 7, 2004, appellant’s retained counsel, Victor Blaine, filed a
motion to withdraw as counsel, having concluded the appeal was meritless.  We
granted the motion on October 21, 2004.  See McCoy v. Court of Appeals of
Wisconsin, Dist. 1, 486 U.S. 429, 108 S. Ct. 1895 (1988).  We further notified
appellant in our October 21, 2004 order, as follows:
We notify appellant at her last known address, as provided in
counsel’s motion, that her brief is due in this Court no later than
November 20, 2004.  Unless appellant retains counsel who files
a brief on or before November 20, 2004, or unless by that date a
motion for extension of time to file the brief is filed in this Court
and granted, this appeal will be set for submission and considered
by the Court without briefs on the record alone.

We received no response to our October 21, 2004 order.
               Therefore, on December 8, 2004, we set the appeal for submission on
December 29, 2004 and notified the parties, as required by the Rules of Appellate
Procedure.  See Tex. R. App. P. 39.9.  Again, we received no response.

               Accordingly, we consider the appeal without briefs.
  We have reviewed the
record for fundamental error and find none.  See Ashcraft v. State, 802 S.W.2d 905,
906 (Tex. App.—Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708, 708-09
(Tex. App.—Corpus Christi 1987, no pet.).
               We affirm the judgment of the trial court.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).